Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 18, 2017

The Court of Appeals hereby passes the following order:

A17A1907. LINDSEY JO HANVEY v. DALTON WILLIAM WHEELER.

      This Court is aware of an Order to Vacate and Set Aside entered at the trial
court level after the docketing of this appeal. On November 2, 2017, this Court
ordered Appellant and Appellee to brief this Court within ten (10) days as to whether
this matter has been resolved and/or whether the trial court’s Order to Vacate is valid.
Appellant has failed to file any response. Appellee responded on November 16,
2017, stating that the parties had entered into an agreement to set aside the Final
Order entered on March 1, 2017. Therefore, based upon this information, this case
is hereby REMANDED to the trial court for disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/18/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.